Name: Commission Directive 2001/91/EC of 29 October 2001 adapting to technical progress for the eighth time Annex I to Council Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (hexachloroethane) (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  deterioration of the environment;  European Union law;  marketing;  organisation of work and working conditions;  health
 Date Published: 2001-10-30

 Avis juridique important|32001L0091Commission Directive 2001/91/EC of 29 October 2001 adapting to technical progress for the eighth time Annex I to Council Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (hexachloroethane) (Text with EEA relevance) Official Journal L 286 , 30/10/2001 P. 0027 - 0028Commission Directive 2001/91/ECof 29 October 2001adapting to technical progress for the eighth time Annex I to Council Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (hexachloroethane)(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 76/769/EEC of 27 July 1976 on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of dangerous substances and preparations(1), as last amended by Commission Directive 2001/90/EC(2), and in particular Article 2a thereof, introduced by Council Directive 89/678/EEC(3), and Directive 97/16/EC of the European Parliament and of the Council of 10 April 1997, amending for the 15th time Directive 76/769/EEC on restrictions on the marketing and use of certain dangerous substances and preparations(4),Whereas:(1) Directive 97/16/EC prohibited the use of hexachloroethane in the manufacturing and processing of non-ferrous metals whilst permitting, by way of derogation, Member States to allow on their territories continued use, under specified conditions, in non-integrated aluminium foundries and in the production of certain magnesium alloys.(2) There is no longer a need for derogations and Annex I to Directive 76/769/EEC should be adapted to technical progress for hexachloroethane by deleting the derogations.(3) The restrictions on the use of hexachloroethane laid down by this Directive take into account the current state of knowledge and techniques regarding suitable alternatives.(4) This Directive does not affect Community legislation laying down minimum requirements for the protection of workers contained in Council Directive 89/391/EEC(5) and in individual directives based thereon, in particular Council Directive 90/394/EEC(6), as last amended by Directive 1999/38/EC(7).(5) The measures provided for in this Directive are in accordance with the opinion of the Committee for the adaptation to technical progress of the Directives on the removal of technical barriers to trade in dangerous substances and preparations,HAS ADOPTED THIS DIRECTIVE:Article 1Annex I to Directive 76/769/EEC is hereby adapted to technical progress as set out in the Annex to this Directive.Article 2Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 December 2002 at the latest. They shall forthwith inform the Commission thereof. They shall apply these provisions as from 30 June 2003.When Member States adopt those provisions, these shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.Article 3This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.Article 4This directive is addressed to the Member States.Done at Brussels, 29 October 2001.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 262, 27.9.1976, p. 24.(2) OJ L 283, 27.10.2001, p. 41.(3) OJ L 398, 30.12.1989, p. 24.(4) OJ L 116, 6.5.1997, p. 31.(5) OJ L 183, 29.6.1989, p. 1.(6) OJ L 196, 26.7.1990, p. 1.(7) OJ L 138, 1.6.1999, p. 66.ANNEXIn Annex I to Directive 76/769/EEC, point 41 shall be replaced by the following point: >TABLE>